Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below to fix a typo error in claim 15. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Kim via a telephone interview on January 27, 2022.


2.	Claim 15 is amended as follows:
	A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
generate a cloud container based on similarities between a plurality of cloud instances,
wherein the similarities are determined based on analyzing the plurality of cloud instances with a machine learning model;
receive cloud container information for a cloud container,
wherein the cloud container information indicates resource utilization of first computing resources used to implement the cloud container;
receive cloud instance information for one or more cloud instances, of the plurality of cloud instances, executing within the cloud container,

determine, based on at least one of the cloud container information or the cloud instance information, that the cloud container is to be scaled;
scale, based on determining that the cloud container is to be scaled, the cloud container by one or more of:
allocate additional computing resources to the cloud container,
add one or more new cloud instances to the cloud container, or
remove at least one of the one or more cloud instances from the cloud container; and
monitor, after scaling the cloud container, the cloud container to determine whether additional scaling is to be performed.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Viet D Vu/
Primary Examiner, Art Unit 2448
1/27/22